Citation Nr: 1734827	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 30 percent for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs prior to January 16, 2015, and in excess of 60 percent as of January 16, 2015.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to October 1988.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In a May 2017 Board decision, the Board remanded the issue of the Veteran's entitlement to service connection for obstructive sleep apnea.  The record before the Board indicates that the Agency of Original Jurisdiction is processing that remand, as the Veteran was provided a new VA medical opinion in June 2017.  However, no Supplemental Statement of the Case has been issued and that matter has not been recertified to the Board at this time.  

In that decision, the Board also notified the Veteran that it would stay action regarding the remaining issue of entitlement to an increased rating for his service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, pending resolution of the appeal of Johnson v. McDonald, 27 Vet. App. 497, 505 (2016) to the United States Court of Appeals for the Federal Circuit.  In Johnson, the United States Court of Appeals for Veterans Claims held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806.  However, in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit reversed the Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now decide the claim herein.

By way of background, an April 2015 rating decision, the RO assigned an increased rating from 30 percent to 60 percent for the Veteran's service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. At no point during the pendency of the Veteran's appeal prior to January 16, 2015 has his service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs manifested to a greater than 30 percent disability rating under any of the diagnostic codes for skin conditions listed under 38 C.F.R. § 4.118. 

2. At no point during the pendency of the Veteran's appeal has his service- connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs manifested to a greater than 60 percent disability rating under any of the diagnostic codes for skin conditions listed under 38 C.F.R. § 4.118.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 60 percent for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, as of January 16, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806,  7800, 7817 (2016).

2. The criteria for an evaluation in excess of 30 percent for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, prior to January 16, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806,  7800, 7817 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claims by letters dated in August 2007 and March 2009.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for his skin condition in January and February 2015.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In regard to the Veteran's dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs claim, the Board finds that the January 2015 and February 2015 opinions, when taken together and with other evidence of record, are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Additionally, as the January 2015 and February 2015 opinions were obtained pursuant to the Board's December 2014 remand and are sufficient to decide the Veteran's increased rating claim for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, the Board finds substantial compliance with the December 2014 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).   

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Governing Law for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As related to the claim, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, a Veteran is entitled to a 30 percent evaluation for dermatitis or eczema if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 month period.  

III. Dyshidrotic Eczema of the Groin with Schamberg's Disease of the Arms and Legs

The instant appeal stems from a May 2007 increased rating claim in which the Veteran noted that his condition had increased in severity and spread to his arms and legs.  In a February 2008 rating decision, the RO increased the Veteran's evaluation of dyshidrotic eczema, recharacterized as dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs, from noncompensable to 30 percent disabling, which became effective May 8, 2007.  The Veteran appealed this decision, asking for an increased rating, and in a June 2009 rating decision, the 30 percent evaluation was continued.  In his February 2010 Notice of Disagreement, the Veteran again requested an increased rating.  In the January 2012 Statement of the Case, the Veteran's appeal of the June 2009 rating decision was denied.  The Veteran appealed this denial to the Board, which remanded the claim for further development in December 2014.  

Per the December 2014 Board remand instructions, the Veteran was afforded a new VA skin examination in January 2015, and February 2015.  Based in part on findings of the January 2015 and February 2015 VA examiners, in an April 2015 rating decision, the Veteran was awarded an increased disability rating, from 30 percent to 60 percent, for his dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.  This increased disability rating to 60 percent was assigned an effective date of January 16, 2015.  

The April 2015 rating decision, which increased the Veteran's disability rating from 30 percent to 60 percent, was based, in pertinent part, on the findings of the January 2015 and February 2015 VA examiners, who determined that greater than 40 percent of the Veteran's entire body was affected by his service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs. Prior to this date, there is no evidence, lay or medical, that the Veteran's service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs affected an area greater than 40 percent of his entire body or 40 percent of his exposed skin.  

At the Veteran's December 2013 VA Examination, the examiner reported that the Veteran's Shamberg's disease affected 20 to 40 percent of the Veteran's total body area, and 5 to 20 percent of his exposed body area.  See December 2013 VA Examination.  Additionally, the examiner reported that his eczema covered less than 5 percent of his total body area.  Id.  

Accordingly, the evidence does not demonstrate that at any point during the pendency of the appeal the Veteran's service-connected skin conditions affected more than 40 percent of his entire body or exposed areas.   

However, as provided under DC 7806, a 60 percent evaluation is warranted if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12 month period to treat a service-connected skin condition(s).  

What constitutes systemic therapy for purposes of DC 7806 was recently addressed by the United States Court of Appeals for the Federal Circuit.  In Johnson v. Shulkin,  2017 U.S. App. LEXIS 12601,  the Federal Circuit found that DC 7806 clearly contemplates two types of therapy, "systemic therapy" and "topical therapy."  Id. at  *9-10.  Thus, the use of "such as" in DC 7806 does not mean that all forms of treatment with "corticosteroids and other immunosuppressive drugs," no matter how narrowly localized in their impact, count as "systemic therapy."  Id.  DC 7806 draws a clear distinction between "systemic therapy" and "topical therapy."  Id.   Systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  Therefore, topical therapy that affects only the area to which it is applied does not count as a systemic therapy under DC 7806.  Id.  The Court did leave open the possibility that topical corticosteroid treatment could conceivably be administered on a large enough scale to affect the body as a whole, which could fit the definition of systemic therapy.  Id. at 10.    

A September 2009 private medical record noted that the Veteran was not treating his skin conditions with any topical treatment.  See September 2009 Private Medical Records.   However, in December 2013, the Veteran reported that he was treating his skin conditions with mycolog topical ointment at a constant to near-constant rate during the 12 month period prior to the examination.  See December 2013 VA Examination.  The Board notes that mycolog is a corticosteroid.  In February 2015, the Veteran reported that he was using over-the-counter lotion on his pruritic areas, and over-the-counter Lamisil on his feet.  See February 2015 VA Examination.  

In regard to whether the Veteran's treatment constituted "systemic therapy," the Veteran has not contended, nor does the evidence reflect that the topical treatment of his service-connected skin conditions affect his body as a whole.  Rather, the record reflects that the Veteran applied topical treatments only to the areas affected by his skin conditions, and that such treatments only affected those areas.  Therefore, the Board finds that, in light of the recent holding in Johnson, supra, the Veteran's use of topical corticosteroid treatment to the affected areas of his skin do not rise to the level of systemic treatment. 
   
Moreover, the Board finds that January 16, 2015, the date of the Veteran's VA examination in which the examiner opined that the Veteran's service-connected skin conditions affected more than 40 percent of his total body area, represents the date in which sufficient facts were first found to determine that the disability manifested symptoms that warrant a 60 percent disability rating, and thus an increased rating was authorized by law and regulation.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Although the Veteran's claim for an increased rating occurred before January 16, 2015, the evidence of record does not reflect that assignment of a higher evaluation was authorized by law and regulation prior to that date.  

The Veteran's service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs is currently rated as 60 percent disabling under 38 C.F.R. § 4.118, DC 7821, as the January 15, 2015, VA examination report reflected that the Veteran's Cutaneous manifestations of collagen-vascular disease affected over 40 percent of his total body area.  The schedule of ratings for skin conditions under  38 C.F.R. §4.118 DC 7821,  just as DC 7806, ranges from 0 percent to 60 percent.  Per the April 2015 rating decision, the Veteran is assigned a 60 percent rating for his dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.  Thus, the Veteran is in receipt of the highest possible evaluation under DC 7821.  However, the Board notes that neither the Veteran nor his representative has withdrawn the claim, and, as stated above, the Veteran is presumed to seek the maximum available benefits.  Therefore, the Board will review the claim under alternative theories of entitlement.  

If a veteran has a skin condition that causes scarring, they are to be rated only as to either the skin condition or the scarring, whichever is predominant.  See 38 C.F.R. §4.118 DC 7806; See also Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  

Under 38 C.F.R. §4.118 DC 7800, a Veteran can receive up to an 80 percent evaluation if he or she has scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The only other skin condition evaluation that provides an evaluation in excess of 60 percent is exfoliative dermatitis.  See 38 C.F.R. §4.118 DC 7817.  In order to receive above a 60 percent disability rating under DC 7817, a veteran must show generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  

Here, the Veteran does not contend that he has scars as a result of his service-connected skin conditions, and, after review of the record, the Board finds that there is no evidence, lay or medical, to suggest that scarring is predominant to his service-connected dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs.  Both the January 2015 and February 2015 VA examination reports indicate that the Veteran's skin conditions do not cause scarring or disfigurement of the head, face or neck.  See January 2015 and February 2015 VA Examinations.  Also, the examination reports note that the Veteran does not have any systemic manifestations due to his skin conditions, to include fever, weight loss or hypoproteinemia.  Further, the examiner noted that the Veteran's skin conditions did not impact his ability to work, and there were no other pertinent physical findings, complications, signs and/or symptoms.  

Thus, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology do not show that his disabilities more nearly approximate the assignment of a greater than 60 percent rating at any point during the period on appeal.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

Entitlement to a rating in excess of 30 percent for dyshidrotic eczema of the groin with Schamberg's disease of the arms and legs prior to January 16, 2015, and in excess of 60 percent as of January 16, 2015 is denied.  





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


